Opinion issued December 17, 2019




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-18-00770-CR
                             NO. 01-18-00776-CR
                          ———————————
                      MATTHEW BROCK, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee



                   On Appeal from 338th District Court
                          Harris County, Texas
                Trial Court Cause Nos. 1506283 & 15062841


                        MEMORANDUM OPINION




1
     Appellate cause number 01-18-00770-CR; trial court cause number 1506283.
     Appellate cause number 01-18-00776-CR; trial court cause number 1506284.
      Appellant, Matthew Brock, pleaded guilty in the underlying trial court cause

number 1506283 to the first-degree felony offense of aggravated robbery.2

Appellant also pleaded guilty in the underlying trial court cause number 1506284 to

the first-degree felony offense of aggravated kidnapping.3 Both of these guilty pleas

were entered without agreed punishment recommendations from the State, pending

a presentence investigation (“PSI”) hearing.

      At the PSI hearing, the trial court found appellant guilty as charged and

assessed his punishment at thirty years’ confinement, with the sentences to run

concurrently. These sentences are within the applicable sentencing range.4 The trial

court certified that these were not plea-bargained cases, and that appellant had the

right of appeal. See TEX. R. APP. P. 25.2(a)(2)(A). Appellant timely filed a notice

of appeal and appellate counsel was appointed.

      Appellant’s appointed counsel has filed a motion to withdraw, along with an

Anders brief in each case stating that the records present no reversible error and that,

therefore, the appeals are without merit and are frivolous. See Anders v. California,

386 U.S. 738 (1967). Counsel’s briefs meet the Anders requirements by presenting



2
      See TEX. PENAL CODE § 29.03.
3
      See TEX. PENAL CODE § 20.04.
4
      See TEX. PENAL CODE § 12.32.

                                           2
a professional evaluation of the records and supplying this Court with references to

the records and legal authorities. See id. at 744; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly reviewed

the records and that he is unable to advance any grounds of error that warrant

reversal. See Anders, 386 U.S. at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex.

App.—Houston [1st Dist.] 2006, no pet.).

      Appellant’s counsel has informed us that he has delivered a copy of the

motions to withdraw and Anders briefs to appellant and informed him of his right to

file a pro se response after getting access to the records. See In re Schulman, 252
S.W.3d 403, 408 (Tex. Crim. App. 2008). Furthermore, counsel has certified that

he has sent the form motions for pro se access to the records to appellant for his

response. See Kelly v. State, 436 S.W.3d 313, 322 (Tex. Crim. App. 2014).

Appellant has not filed any pro se response to his counsel’s Anders briefs and his

deadline has expired.

      We have independently reviewed the entire records in both of these appeals,

and we conclude that no reversible error exists in the records, that there are no

arguable grounds for review, and that, therefore, the appeals are frivolous. See

Anders, 386 U.S. at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—and

not counsel—determines, after full examination of proceedings, whether the appeal

is wholly frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009)


                                         3
(reviewing court must determine whether arguable grounds for review exist);

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (reviewing court

is not to address merits of each claim raised in Anders brief or pro se response after

determining there are no arguable grounds for review); Mitchell, 193 S.W.3d at 155.

An appellant may challenge a holding that there are no arguable grounds for appeal

by filing a petition for discretionary review in the Texas Court of Criminal Appeals.

See Bledsoe, 178 S.W.3d at 827 & n.6.

      Accordingly, we affirm the judgments of the trial court and grant counsel’s

motion to withdraw in each appeal.5 See TEX. R. APP. P. 43.2(a). Attorney Nicholas

Mensch must immediately send the required notice and file a copy of that notice

with the Clerk of this Court. See TEX. R. APP. P. 6.5(c). We dismiss any other

motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Lloyd and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




5
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
      2005).
                                           4